OFFICE OF THE A’l-I’ORNEY     GENERAL   OF TEXAS
                           AUSTIN




StateCow-d of Barber Exaridriers
Xustin,Texas
GeRtlQlEQn:


                                                     bor Examin-
                          ers.
                                        \\


                                              the State TressuAyr'
                                                  is paid from
                                                   and aai: the




                                     all State departments




                      State runas."


Zeveriue
       Buni. If it had been the le@.slative intent to apply
                                    -
th?Act also to State de~art~entisauogo~ted  exolusivelyby
aPProprintions from spaoiel funds, foes, and looalreceipts,
it zould csem that the Legislature would merely have provided
thEtthe Aot should opgly to ell Stat0 departments exoept the
eeucstional institutionsof the State.
  -...




state    Emrd of Barber Examiners, Paae 2



          Ye therofore construe the Act as exoluding from
Its operationthose State dopartmcntowhich are financed
s~~~usivalyfrom spccinl funds. Therefore, in our opinion,
the provisions of Se3atte6111 No. 190 do not apply to the
state Board of Ejnrber.Exa%iners.
                                 Yours very tNly
                               ATMRXIX Gl!i?WV&OF TICXAS


                                        R. ST.Fairchild
                                              Aaaistant
RXZ:pbp